DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Day.
Lombardi discloses a method, comprising: applying a force to a drum pedal board (12) that is substantially parallel to a drum pedal base (11) coupled to and positioned below said drum pedal board; causing said drum pedal board(12) to pivot about a hinge in the direction of said drum pedal base (see figure 5); releasing the force on said drum pedal board; and causing said drum pedal board to return to a position substantially parallel to said drum pedal base; causing a drum beater coupled to the drum pedal board (12) to strike a bass drum in response to said drum pedal board pivoting about said hinge in the direction of said drum pedal base; supporting said user’s heel (43a) via a heel base (43)  coupled to said drum pedal board; removing a heel insert from said heel base to decrease a height of said heel base and adding a heel insert to said heel base to increase a height of said heel base (column 3, line 53).
.


Day discloses a means (34) for positioning a user’s foot in a desired location on a pedal board; and securing said user’s foot to said drum pedal board.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Lombardi with the positioning means as disclosed in Day in order to provide a pedal device that allows a foot to stay in place.

Claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837